Citation Nr: 1132385	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  07-25 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 10 percent for service-connected degenerative disc disease L4-L5 from November 3, 2005, to July 30, 2007.

2.  Entitlement to an increased disability rating for service-connected degenerative disc disease L4-L5, currently rated as 40 percent disabling, from July 31, 2007.  

3.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The Veteran and his wife

ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to July 1968.

These matters (with the exception of the claim seeking TDIU) come before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in March 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The March 2007 rating decision continued a previously assigned 10 percent disability rating for the Veteran's service-connected degenerative disc disease L4-L5.  Service connection was originally granted for degenerative disc disease L4-L5 by the RO in August 2005; a 10 percent rating was assigned, effective March 11, 2003.  The Veteran did not appeal this decision.  

He later submitted a claim for an increased rating which was received by VA on November 3, 2006.  In July 2008, the RO increased the evaluation assigned for the Veteran's service-connected degenerative disc disease L4-L5 to 40 percent, effective from July 31, 2007.  As the Veteran is in receipt of less than the maximum schedular rating for this disorder, the matter therefore remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Because the increased rating claim now at issue was received by VA on November 3, 2006, the Board will consider whether a rating in excess of 10 percent is warranted from November 3, 2005, a year before the date that the claim for an increased rating was received.  See 38 C.F.R. § 3.400(o)(2) (noting that the effective date for an increase in compensation is the earliest date as of which it is factually ascertainable that an increase in disability occurred if claim is received with 1 year from such date; otherwise, date of receipt of claim).  These increased rating matters are therefore characterized as shown on the title page of this decision.  

The Veteran testified at a hearing conducted by a Decision Review Officer at the RO in March 2009.  He also testified in March 2011 at the RO at a hearing before the Board.  The transcripts of the hearing testimony from both hearings are of record.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  In this case, the Veteran, at his March 2011 hearing, contended that his ability to work was limited by his service-connected back disability.  Therefore, the issue is raised by the record.  The Veteran later submitted a claim for TDIU in April 2011.  See VA Form 21-8940.  As such, the issue is properly before the Board.

The issues of entitlement to an increased disability rating for service-connected degenerative disc disease L4-L5, currently rated as 40 percent disabling, from July 31, 2007; and for TDIU will be addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  As of February 16, 2006, the service-connected degenerative disc disease L4-L5 is shown to have been productive of a disability picture that more nearly approximated that of a combined range of motion of the thoracolumbar spine not greater than 120 degrees; neither limitation of forward flexion of the thoracolumbar spine to less than 30 degrees, nor favorable ankylosis of the thoracolumbar spine was demonstrated at that time, or at anytime from November 3, 2005, to July 30, 2007.  

2.  For the rating period from November 3, 2005, to July 30, 2007, the Veteran's service-connected degenerative disc disease L4-L5 was not so exceptional or unusual that referral for extraschedular consideration by designated authority was required.


CONCLUSION OF LAW

As of February 16, 2006, the criteria for the assignment of a rating of 20 percent, but not higher, for the service-connected degenerative disc disease L4-L5 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.71a including Diagnostic Code 5242 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the Veteran's increased rating claim for his service-connected degenerative disc disease L4-L5 was received by VA on November 3, 2006.  He was sent a letter in January 2007 which notified him of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The notice also provided examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his entitlement to increased compensation.  Specifically, he was informed in the letter of types of evidence that might show such a worsening, including medical records or other evidence showing he had an increase in persistent or recurrent symptoms of disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The January 2007 letter was provided before the increased rating adjudication of the claim in March 2007, and therefore there was no defect with regard to the timing of the notice as to these requirements.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The claimant was also informed in the January 2007 letter of how disability evaluations and effective dates are assigned.  The January 2007 letter further notified the Veteran that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  He was also provided Vazquez-complaint notice in May 2008.  The Veteran was given an opportunity to respond following this notice, and the claim was subsequently readjudicated in Supplemental Statements of the Case (SSOCs) mailed to the Veteran in November 2009 and March 2010, and therefore any defect in the timing of the notice of this information was harmless.  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).

Finally, the duty to assist the appellant also has been satisfied in this case.  Service treatment records and VA evaluation/examination reports are in the claims file and were reviewed by both the RO and the Board in connection with the appellant's claim.  The appellant has not informed VA of any existing records which may be helpful in the adjudication of his claim.  VA is not on notice of any obtainable evidence needed to decide the claim which has not been either sought or obtained.  

In addition, during the time period here pertinent, a VA examination was conducted in February 2007 in connection with the Veteran's service-connected lumbar spine degenerative disc disease.  The report of examination addressed the rating criteria for evaluating the service-connected disorder that is the subject of this appeal and provide an adequate basis on which to decide the appeal.  38 C.F.R. § 3.159(c)(4)(i);  Barr v. Nicholson, 21 Vet. App. 303, 311 (noting that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the appellant in this case. 

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim, to include his providing testimony at two hearings, and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Law and Regulations

Disability ratings are based upon the average impairment of earning capacity as determined by a Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  Id.  An evaluation of the level of disability present also includes consideration of the veteran's ability to engage in ordinary activities, including employment, and the effect of symptoms on the functional abilities.  38 C.F.R. § 4.10.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, the RO assigned a ratings in accordance with two distinct degrees of disability.

The service-connected lumbar spine disability manifested by degenerative disc disease at L4 and L5 is currently rated under Diagnostic Code 5243.  See March 2007 and July 2008 rating decisions.  A rating under this code is based, in part, on limitation of motion.  The assignment of a particular code is "completely dependent on the facts of a particular case."  Butts v Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Here, based upon review of the medical evidence on file, and as discussed below, the use of diagnostic codes other than Diagnostic Code 5243, namely Diagnostic Code 5242, in this case is more appropriate.

In cases such as this, the Board must address, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

With any form of arthritis, painful motion is an important factor of disability.  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59.  

Diagnostic Code 5243 provides that intervertebral disc syndrome (preoperatively or postoperatively) is evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  A 10 percent rating is assigned for incapacitating episodes having a total duration of at least one week but less than two weeks the past 12 months.  A 20 percent rating is assigned for incapacitating episodes having a total duration of at least two weeks but less than four weeks the past 12 months.  A 40 percent rating is assigned for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A maximum 60 percent rating is warranted when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Note 1 provides that for the purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Here, while intervertebral disc syndrome concerning the lumbar spine has been diagnosed, this diagnosis did not occur during this pertinent rating period; this regulation is therefore not for application in this case.  Butts, 5 Vet. App. at 538.

The Veteran's service-connected lumbar spine disability can also be evaluated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease.  

For the service-connected degenerative disc disease L4-L5, pursuant to Diagnostic Code 5242 (degenerative arthritis of the spine), a 10 percent rating requires thoracolumbar spine forward flexion greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent rating requires that thoracolumbar spine forward flexion be greater than 30 degrees but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  

A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is limited to 30 degrees or less; or for favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted when unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a.  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is from 0 to 90 degrees, normal extension is from 0 to 30 degrees, normal left and right lateral flexion is from 0 to 30 degrees, and normal left and right lateral rotation is from 0 to 30 degrees.  38 C.F.R. § 4.71a, Plate V.  See also General Rating Formula, Note 2.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined rating of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.  

Here, on this record, ankylosis of the thoracolumbar spine is clearly not shown.  Ankylosis is the immobility and consolidation of a joint.  Lewis v. Derwinski, 3 Vet. App. 259 (1992).  

When a question arises as to which of two ratings under a particular Code applies, the higher evaluation is assigned if the disability picture more closely approximates the criteria for the higher rating; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102.  



Factual Background

Service connection was granted by the RO for degenerative disc disease L4-L5 in August 2005; a 10 percent disability evaluation was assigned, effective from March 11, 2003.  The Veteran did not appeal this decision.  

The Veteran's claim for an increase was received by VA on November 3, 2006.  The RO continued the 10 percent rating in a March 2007 rating decision.  

A private medical examination report, entitled "Functional Capacity Evaluation" conducted on February 16, 2006, shows that deficits were identified in the following areas:  pain management, decreased lifting ability, decreased positional tolerances, body mechanics, decreased core stabilization, overall deconditioning, gait antalgia, lumbar muscle guarding, and lumbar decreased range of motion.  The Veteran reported subjective pain complaints from the center of his lumbar area to his lateral hips.  He described the pain as constant in nature.  Work activities, such as standing, bending, excessive walking, twisting, lifting, vacuuming, as well as sex, aggravated his symptoms the most.  

Examination revealed postural deficits which included lumbar lordosis.  Range of motion testing of the lumbar spine showed flexion as "45 degrees - 15 degrees = 30 degrees," extension to 5 degrees, right and left lateral flexion each to 18 degrees, and right and left rotation lacking "approximately 60% of normal."  These bilateral rotation findings, with normal being to 30 degrees, translates to left and right rotation each to 12 degrees.  The diagnoses included degenerative disc disease and spondylolisthesis.

A July 2006 VA ambulatory care outpatient treatment note shows that the Veteran complained of off and on back pain, radiating into his bilateral buttocks.  This was worsened with prolonged walking and standing.  Degenerative disc disease L5-S1 with associated anterior hypertrophic spurring was diagnosed.  

A VA spine examination was conducted in February 2007.  The Veteran reported mechanical back pain, worse after working.  He added that his back pain was aggravated by sexual intercourse.  Examination of the Veteran's lumbosacral spine showed normal curvature with normal lordosis.  Tenderness without spasm was also observed in the areas of the right paraspinal muscles and thoracolumbar myofascia.  Neurologically, a finding of subjective decreased sensation to light touch of the S1 and L5 dermatomes of the foot and ankle was reported.  Straight leg raising testing elicited buttocks pain but no radiation below the upper thigh.  Range of lumbar spine motion testing (conducted three times) showed, respectively:  flexion to 70, 60, and 80 degrees; extension to 20, 20, and 24 degrees; left lateral flexion to 26, 20, and 20 degrees; right lateral flexion to 18, 14, and 20 degrees; right rotation to 20, 20, and 20 degrees; and left rotation to 30, 30, and 28 degrees.  The examiner commented that on range of motion testing the Veteran complained of balance-related problems and was leaning on the wall.  This appeared to be exaggerated and functional in nature.  The Veteran was able to perform heel and toe raises without difficulty and with no support.  X-ray examination showed degenerative disc disease.  Lumbar degenerative disc disease and L4-L5 and Grade I spondylolisthesis were diagnosed.

Multiple lay statements are of record, dated in February and March 2007.  These statements, many of which are essentially identical, all indicate that the Veteran was having trouble with limping, losing his balance, getting up from a seated position, stumbling, and showing a pain-induced expression.  

Analysis

Entitlement to a Rating in Excess of 10 Percent for Degenerative Disc Disease at L4-L5, From November 3, 2005, to July 30, 2007

The medical findings concerning the service-connected lumbar spine disability, during the pertinent period of time cited, essentially include a private medical examination which was conducted on February 16, 2006, and a VA examination report conducted in February 2007.  During this time period intervertebral disc disease was not diagnosed.  Thus, consideration of the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is not warranted here.  Moreover, the Veteran has denied having such incapacitating episodes during this period.  The evidence also does not show neurological symptoms that might be separately rated and combined with the rating for orthopedic disability.  Indeed, despite his complaints of radiating pain as shown in a July 2006 VA outpatient record, no radicular symptoms or motor or sensory deficits were detected.  Also, no spasm was detected in the course of either the February 16, 2006, or February 2007 VA spine examinations.

Concerning a rating under the General Rating Formula, a 20 percent rating requires forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

In a February 16, 2006, private medical "Functional Capacity Evaluation," the flexion findings documented during range of motion testing were, at best, confusing, but even using 45 degrees, the highest lumbar flexion finding which can be interpreted from these test findings, the combined range of motion of the Veteran's thoracolumbar spine was 110 degrees, and thus not greater than 120 degrees.  Therefore, as of February 16, 2006, a 20 percent rating is for assignment.  

The evidence does not show, however, that a rating in excess of 20 percent during this time period is warranted.  None of the medical evidence shows that forward flexion of the Veteran's thoracolumbar spine was found to be 30 degrees or less or that favorable ankylosis of the entire thoracolumbar spine was at any time demonstrated.  

The Board does observe that in the course of VA examination conducted in February 2007 range of motion findings essentially show a level of severity indicative of entitlement to a 10 percent rating.  The Board does find however that range of motion findings are observable findings, such that they are certainly subject to some fluctuation.  For example, the Veteran was found by the RO to warrant a 40 percent rating effective just one week after this VA examination.  

Hence, on this record, an increased rating of 20 percent is assigned as of February 16, 2006, but no more is warranted for this period of time.  

Extraschedular Consideration

The Board has also considered referral for extra-schedular consideration concerning this specified ratings period.  Ordinarily, the VA rating schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, concerning the Veteran's service-connected degenerative disc disease L4-L5 now on appeal, and specifically concentrating on the period of time from November 3, 2005, to July 30, 2007, the evidence in this case does not show such an exceptional disability picture that the available respective schedular evaluations are inadequate.  The Board further observes that, even if the available schedular evaluations for the disability were inadequate (which they manifestly is not), there is no evidence in the medical records of an exceptional or unusual clinical picture.  The record does not show that the Veteran has required frequent hospitalization for his lumbar spine disability (in fact, none have been reported).  Also, his back disorder did not prevent the Veteran from working.  

Therefore, the Board finds that the criteria for submission for assignment of extra-schedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) for this pertinent period are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  For these reasons, the Board finds that referral of the Veteran's case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

ORDER

Entitlement to a disability rating of 20 percent for the service-connected degenerative disc disease L4-L5 is granted, effective February 16, 2006, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

Concerning the claim seeking entitlement to an increased disability rating for the Veteran's service-connected degenerative disc disease L4-L5, currently rated as 40 percent disabling, from July 31, 2007, the Board observes that the Veteran was most recently afforded a VA spine examination in December 2009.  Although the Board is not required to assist claimants by remanding a claim for another examination solely because of the passage of time since an otherwise adequate examination report was prepared unless the claimant asserts that the disability in question has undergone an increase in severity since the time of the examination, the Board notes that, even though VA outpatient treatment records are on file dated most recently in March 2011, at his March 2011 hearing, the Veteran testified that his back condition had worsened, and that he had fallen two times in the past few months.  See pages three and four of hearing transcript (transcript).  

Based on this, a contemporaneous examination should be afforded the Veteran, to address the "current" degree of disability associated with the degenerative disc disease L4-L5.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Board points out that review of VA spine examination reports dated in October and December 2009 seem to show clinical findings that more nearly approximate a level of disability consistent with the assignment of a 20 percent rating under the General Rating Formula for Diseases and Injuries of the Spine.  The Board also observes that while right leg radiculopathy was diagnosed during the October 2009 VA spine examination and while intevertebral disc syndrome was diagnosed in the December 2009 VA spine examination report, service connection was separately granted for right and left sided intervertebral disc syndrome sciatic nerve by means of a March 2010 RO rating decision.  

In addition, consideration has been given as to whether a rating in excess of 40 percent could be assigned under Diagnostic Code 5243, intervertebral disc syndrome, from July 31, 2007.  Although the Veteran testified at the March 2011 Board hearing that a physician had essentially prescribed him "time off" from work, he acknowledged that no physician had in fact ever prescribed "bed rest."  Review of the claims file fails to reveal medical evidence of prescribed bed rest by a physician, particularly adhering to the requirements set out in Note (1) to Diagnostic Code 5243.  In any event, there is no evidence that the Veteran experiences any incapacitating episodes resulting from intervertebral disc syndrome for which bed rest had been prescribed by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).

Concerning the claim for entitlement to TDIU raised within the context of the appeal for an increased rating for service-connected degenerative disc disease L4-L5 (see March 2011 transcript at page 29; see also Rice), the Board notes first that the Veteran submitted to VA the appropriate application form for this claim in April 2008.  Second, the Board notes that, to be granted, a TDIU rating must be supported by medical evidence that a claimant's service-connected disability or disabilities have rendered a veteran unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a) (2010).  

The Veteran also testified in March 2011 that on occasion he takes time off from work without pay.  See page 28 of transcript.  He added that he had been on limited duty at work since 1999, and that he had been threatened the past two years with the loss of his job.  See page four of transcript.  Also, a June 2009 work/school release form completed by a private physician shows that the Veteran was unable to work, due to a recurrence from a low back flare up, from June 2, 2009, to June 22, 2009.  A September 2009 work/school release form completed by the same private physician shows that the Veteran was unable to work, due to an episode of low back pain, from August 31, 2009, to September 15, 2009.  Also, a March 2011 letter from a supervisor with the United States Postal Service notes that the Veteran had, on more than one occasion last year as well as last week, been informed that no work was available for the Veteran to perform and that he would therefore be asked to go home.  The letter also described the Veteran as a "full-time employee."  Also of record are several written statements, dated in March and April 2011, and submitted by co-workers of the Veteran at the United States Postal Service, which all indicate that over the past year they had all volunteered to take a day off so that the Veteran could work their postal route.  

Based on the evidence discussed above, the Board concludes that, on remand, a VA examiner should address the extent of functional and industrial impairment due to the Veteran's service-connected back disorder.  See Gary v. Brown, 7 Vet. App. 229 (1994); Friscia v. Brown, 7 Vet. App. 294, 297 (1994); Beaty v. Brown, 6 Vet. App. 532 (1994); Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991).  While a VA examiner in December 2009 commented that the Veteran had been placed on limitations at work at the post office (does not carry a bag, no walking route - though this somewhat conflicts with the lay statements submitted by the Veteran's co-workers in 2011) in about 1999 due to back limitations, there is no examination report in the claims file that addresses both the extent of functional and industrial impairment and the ability of the Veteran to obtain or maintain substantially gainful employment concerning his service-connected back disorder.  Such an opinion therefore must be obtained.

The Board also again acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart.  Hence, in readjudicating this increased rating claim, where the Veteran is seeking a rating in excess of 40 percent from July 31, 2007, the RO/AMC must consider the Hart decision.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send the Veteran a letter notifying him in conjunction with 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159 of the regulations of the information and evidence that is needed in order to substantiate a claim for TDIU.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b).  This notice required must (1) inform him about the information and evidence not of record that is necessary to substantiate the claim; (2) inform him about the information and evidence that VA will seek to provide; and (3) inform him about the information and evidence he is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

2.  If any further development of the evidence is needed based on any submissions of information or evidence by the Veteran in response to the notification letter sent in accordance with #1 above or based on information provided by him on the VA Form 21-8940 he submitted in April 2011, the RO/AMC should further develop the evidence in this regard.

3.  The RO/AMC should schedule the Veteran for VA orthopedic examination to determine the current severity of his service-connected degenerative disc disease L4-L5.  The claim files must be made available to the VA examiner, and the examiner should review the file prior to the examination.  In accordance with the latest pertinent AMIE worksheets, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any lower back disability.  All appropriate tests and studies, including neurological studies and range of motion studies reported in degrees, must be accomplished.  All findings should be made available to the physician prior to the completion of their reports, and all clinical findings should be reported in detail.

The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the service-connected low back disability.  If pain on motion is observed, the examiner should indicate the point at which pain begins.

In addition, after considering the Veteran's documented medical history and assertions, the examining physician should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

Concerning the Veteran's low back disability, the examining physician must answer the following questions:

* Is there favorable or unfavorable thoracolumbar ankylosis?  If so, which and to what degree?

* What is the exact measurement for forward flexion of the Veteran's thoracolumbar spine? Does the Veteran's age, body habitus, neurologic disease, or other factors unrelated to disease or injury of the spine, in any way render the above provided range of motion value normal, even though it does not conform to the normal range of motion values set forth in Note (2) of 38 C.F.R. § 4.71a (2010).  If so, a full supporting rationale for such a conclusion must be furnished.

* What is the combined range of motion of the thoracolumbar spine (forward flexion, extension, lateral flexion, and lateral rotation), with normal being 240 degrees?

* Does the Veteran's lumbar spine exhibit weakened movement, excess fatigability, or incoordination?  If feasible, these determinations should be expressed in terms of additional lost range of motion or favorable or unfavorable ankylosis due to any excess fatigability, weakened movement or incoordination.  If the examiner is unable to make such a determination, it should be so indicated on the record.

* During the prior twelve months has the Veteran experienced incapacitating episodes (i.e., a period of acute signs and symptoms which require bed rest prescribed by a physician and treatment by a physician) involving his low back disorder?  If so, what is the documented total duration of the prescribed bed rest?  

* The examiner should address the extent of functional and industrial impairment due to the Veteran's service-connected degenerative disc disease L4-L5.  The specific symptoms which cause social and occupational impairment must be identified and discussed.  Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.

If possible, the above-requested clinical findings should be made concerning the Veteran's service-connected degenerative disc disease L4-L5, and not concerning his service-connected left and right sided intervertebral disc syndrome sciatic nerve.  

Thereafter, the examiner should, based on the examination and a review of the record, render an opinion as to whether the Veteran's service-connected disabilities, to include his degenerative disc disease L4-L5, renders him unable to obtain or retain substantially gainful employment.

Although it is the responsibility of the VA rating specialist to determine, based on all the evidence of record -- including reports of examination, outpatient treatment records, lay statements, and letters from employers -- whether the Veteran is unable to obtain or retain substantially gainful employment in light of his service-connected disabilities alone, the VA examiner must address the extent of functional and industrial impairment due to the Veteran's service-connected disabilities.  It is the examiner's responsibility to furnish a full description of the effects of the service-connected disabilities upon the Veteran's ordinary activity which include employment.  See 38 C.F.R. § 4.10.  This description may include an opinion on such questions as whether a claimant's condition precludes standing for extended periods, lifting more than a certain weight, sitting for eight hours a day, or performing other specific tasks.  Moore v. Nicholson, 21 Vet. App. 211, 219 (2007), rev'd on other grounds sub nom. Moore v Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Although the examiner is not required to offer an opinion on the general employability of the Veteran, the examiner should, in this case, offer such an opinion as to whether it is at least as likely as not that the Veteran is unable to obtain or maintain substantially gainful employment solely as a result of his service-connected disabilities.  The examination report must include a complete rationale for all opinions and conclusions expressed.

Note:  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

4.  The Veteran is hereby notified that it is his responsibility to report for the above-ordered VA examination, to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for any ordered examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address prior to the date of the examination.  It should also be indicated whether any notice that was sent was returned as undeliverable.

5.  The RO/AMC should ensure that the requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If the ordered action is determined to have not been undertaken or to have been taken in a deficient manner, appropriate corrective action should be taken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  If, while in remand status, additional evidence or information received triggers a need for further development or assistance, such as providing the Veteran with updated notice of what evidence has been received and not received by VA as well as who has the duty to request evidence, then such development must be undertaken by VA.  38 U.S.C.A. §§ 5100, 5103 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).

7.  Thereafter, and following any other indicated development, the RO should readjudicate the appealed issue of entitlement to an increased disability rating for service-connected degenerative disc disease L4-L5, currently rated as 40 percent disabling, from July 31, 2007.  The RO must consider whether different ratings may be warranted for different time periods in light of the decision in Hart.  If the appeal is denied, the Veteran and his representative should be provided a SSOC in accordance with 38 U.S.C.A. § 7105 (West 2002) which includes a summary of any additional evidence submitted, applicable laws and regulations, and the reasons for the decision.  They should then be afforded an applicable time to respond.

8.  After all development of the evidence is complete, the RO/AMC should adjudicate the claim for TDIU based on all the evidence of record that is relevant to the issue of TDIU.  If the benefit sought is not granted, the appeal of the claim for TDIU should be returned to the Board for appellate review.

The purpose of this REMAND is to ensure due process as well as to develop additional evidence.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  No action is required of the appellant until he is notified.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010). 



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


